Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-10 are 12-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1, with dependent claims 2-10 and 12-16, and claim 17 are allowed because the prior art on record do not teach the limitation “said lid, said guide tube, and said first barrier being made from a unitary piece of material”.
Although Nguyen teaches a “first barrier being made from a unitary piece of material”, the examiner did not find any motivation to combine the closest art on record Lin, Gao, Grippi, Nguyen, and Hartselle to teach the invention “said lid, said guide tube, and said first barrier being made from a unitary piece of material” as a whole. Furthermore, other similar prior art references US4852560A, US5785044A, US7387216B1, US20030021727A1, and US20030190259A1 do not teach the limitation “said lid, said guide tube, and said first barrier being made from a unitary piece of material”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINGCHEN SHI whose telephone number is (571)272-2538. The examiner can normally be reached M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 5712727129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.C.S./Examiner, Art Unit 1796                     

/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797